244 F.2d 799
Mrs. Minnie O. TAYLOR, Appellant,v.UNITED STATES of America and Mrs. Betty Lee Taylor, Appellees.
No. 16535.
United States Court of Appeals Fifth Circuit.
May 17, 1957.

Vincent P. McCauley, Columbus, Ga., for appellant.
Joseph H. Davis, Asst. U.S. Atty., Macon, Ga., James H. Fort, Columbus, Ga., for appellees.
Before HUTCHESON, Chief Judge, and JONES and BROWN, Circuit Judges.
PER CURIAM.


1
Appealing from a judgment entered against her in a suit on a National Service Life Insurance policy, plaintiff, the widow of the veteran, is here insisting that the district judge erred in denying her claim as beneficiary, and awarding the insurance to the mother of the veteran, the beneficiary designated in the policy, and the judgment may not stand.


2
We do not think so.  On this record, the question presented for decision was a factual one, and, in an unreported opinion correctly summing up the evidence and resolving the conflicts in it in favor of the mother, the district judge gave, we think, sound reason for his findings and conclusions.  Certainly we cannot say his findings were clearly erroneous, nor can we say that, based upon his findings, his conclusions were.


3
No purpose would be served by a canvass of the authorities1 appellant and appellee cite.  They unite in declaring that in cases of this kind, where there is a dispute between the beneficiary designated in the policy and one claiming that there has been a change of beneficiary, when the evidence is in conflict, it is for the district judge to resolve the conflicts, and when, as here, he has done so, his decision, unless shown to be clearly erroneous, must stand.


4
The judgment was right.  It is affirmed.



1
 Some of these are: Mitchell v. United States, 5 Cir., 165 F.2d 758; Collins v. United States, 10 Cir., 161 F.2d 64; Bradley v. United States, 10 Cir., 143 F.2d 573; Butler v. Butler, 5 Cir., 177 F.2d 471; Shapiro v. United States, 2 Cir., 166 F.2d 240; Senato v. United States, 2 Cir., 173 F.2d 493; Gann v. Meek, 5 Cir., 165 F.2d 857; McKewen v. McKewen, 5 Cir., 165 F.2d 761, certiorari denied 334 U.S. 860, 68 S. Ct. 1530, 92 L. Ed. 1780; Coleman v. United States, 85 U.S.App.D.C. 145, 176 F.2d 469; Watson v. United States, 5 Cir., 185 F.2d 292; Ester v. Hester, 5 Cir., 171 F.2d 477; Kell v. United States, D.C., 104 F. Supp. 699, affirmed 5 Cir., 202 F.2d 143